UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1093



MARTIAL NIMBO KELOJOU,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 22, 2008            Decided:   September 12, 2008


Before NIEMEYER and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Edward Dosa-Wea Neufville, III, MORAISNEUFVILLE LAW FIRM, LLC,
Silver Spring, Maryland, for Petitioner. Gregory G. Katsas, Acting
Assistant Attorney General, M. Jocelyn Lopez Wright, Assistant
Director, Andrew B. Insenga, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Martial Nimbo Kelojou, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       dismissing   his      appeal    from   the   immigration

judge’s denial of his request for adjustment of status.                  Based on

our   review   of   the    record   and       Kelojou’s   concession     that   the

immigration judge lacks jurisdiction over his application for

adjustment of status, we deny the petition for review for the

reasons stated by the Board.           See In re: Kelojou (B.I.A. Dec. 7,

2007).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




      *
      We find no support for Kelojou’s assertion that he filed a
motion for remand with the Board in August 2006. Accordingly, we
lack jurisdiction over the claims raised in his brief, which all
pertain to the motion for remand, on the ground that we lack
jurisdiction to consider such claims in the first instance. See 8
U.S.C. § 1252(d)(1) (2000) (“A court may review a final order of
removal only if . . . the alien has exhausted all administrative
remedies available to the alien as of right.”); Asika v. Ashcroft,
362 F.3d 264, 267 n.3 (4th Cir. 2004) (holding that the court lacks
jurisdiction to consider an argument that was not raised before the
Board).

                                          2